              Case 18-50089-KKS     Doc 229    Filed 03/08/19   Page 1 of 40




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

In re:

DAHLIA ANDREEN HARRISON,                              Case No.: 18-50089-KKS
                                                      Chapter: 13
     Debtor.
___________________________________/

 MEMORANDUM OPINION GRANTING DEBTOR’S SANCTIONS
    MOTION AND FINAL ORDER AWARDING ACTUAL AND
  PUNITIVE DAMAGES FOR WILLFUL VIOLATIONS OF THE
            AUTOMATIC STAY (DOC. 78); AND
   ORDER TO SHOW CAUSE WHY ADDITIONAL SANCTIONS
SHOULD NOT BE IMPOSED AGAINST DELTONA’S BANKRUPTCY
     COUNSEL PURSUANT TO BANKRUPTCY RULE 9011

         Before the Court is an egregious example of deliberate and

continuing stay violations by a creditor and its counsel.

                            PROCEDURAL HISTORY

         The self-represented Debtor filed the Chapter 13 petition

commencing this case on March 26, 2018.1 On June 14, 2018, Debtor filed

a motion for sanctions alleging serious and continuing stay violations.2

As a result, the Court entered an order to show cause (“OTSC”) why



1   Doc. 1.
2 Debtor’s Complaint [sic] and Motion for Court to Sanction Creditor, The Deltona
Corporation, for Violations of the Automatic Bankruptcy Stay in the Above-Styled Case,
(“Sanctions Motion,” Doc. 78; amended at Doc. 132).
             Case 18-50089-KKS        Doc 229      Filed 03/08/19   Page 2 of 40




creditor, The Deltona Corporation (“Deltona”), should not be held in

contempt for willful violation of the stay.3 After receiving evidence,

taking testimony and hearing argument at a hearing on July 16, 2018

(“OTSC Hearing”), the Court entered an interim order determining that

Deltona had willfully violated the automatic stay and ordering Deltona

to brief whether the Court should award damages for emotional distress

and punitive damages.4

       At the final evidentiary hearing (“Final Hearing”) on August 27,

2018 the Court took testimony of the Debtor, an employee of Deltona,

Dwight Worthington (“Mr. Worthington”), a Deputy Clerk of Court for

Washington         County,      Florida,     Tamara        Donjuan       (“Deputy       Clerk

Donjuan”), and a Deputy Sheriff, Landon Fries, with the Washington

County Florida Sheriff’s Department. The Court also received

documentary and video evidence from Deltona.5



3 Amended Order to Show Cause Why The Deltona Corporation Should Not be Sanctioned
for Violation of the Automatic Stay (Doc. 121).
4 Interim Order on Debtor’s Complaint and Motion for Court to Sanction Creditor, The

Deltona Corporation, for Violations of the Automatic Bankruptcy Stay in the Above-Styled
Case (“Interim Order,” Doc. 149: “After the parties have submitted their papers, the Court
will schedule such additional hearings as may be necessary to resolve all remaining issues,
potentially including an evidentiary hearing to determine the amount of damages.”) The
Interim Order contains a scrivener’s error: It states the date of the foreclosure sale was April
27, when in fact the sale date was March 27, 2018. Id. at p. 4.
5 Just prior to the Final Hearing the Debtor filed a motion to suppress the video evidence,

Doc. 204; the Court denied that motion at the hearing. Doc. 221.
                                               2
            Case 18-50089-KKS       Doc 229     Filed 03/08/19   Page 3 of 40




      At the conclusion of the Final Hearing the Court announced that it

would award damages, including punitive damages. The findings of fact,

conclusions of law, and determination of the appropriate amounts of

damages are contained in this Memorandum Opinion and Final Order.6

                                   BACKGROUND

      Debtor has been engaged in a years-long battle with Deltona over

property in Chipley, Florida (“Chipley Property”) that she claims as her

homestead. At some point Debtor stopped making payments to Deltona,

so Deltona filed suit to foreclose on the Chipley Property on June 18,

2015.7 Debtor filed the petition commencing this case one day before the

Chipley Property was scheduled to be sold at foreclosure by the Clerk of

Court, Washington County, Florida pursuant to a Final Judgment of

Foreclosure (“FJ”).8

      This is Debtor’s third bankruptcy case since October of 2016. Debtor

filed two prior bankruptcy cases in the Northern District of Georgia; the

first on October 21, 2016 and the second on July 26, 2017.9 Debtor’s first



6 Fed. R. Civ. P. 52(a)(1) made applicable by Fed. R. Bankr. P. 7052.
7 Doc. 42, p. 1.
8 See Proof of Claim 1-1, p. 7.
9 In re Harrison, Case No.: 16-68804-PMB (Bankr. N.D. Ga.), filed October 21, 2016,

dismissed February 2, 2017; In re Harrison, Case No.: 17-62962-PMB (Bankr. N.D. Ga.), filed
July 26, 2017, dismissed December 7, 2017.
                                            3
               Case 18-50089-KKS       Doc 229      Filed 03/08/19   Page 4 of 40




case (“First Georgia Case”) was dismissed on February 2, 2017 (more

than twelve (12) months prior to the instant case),10 and her second case

(“Second Georgia Case”) was dismissed on December 7, 2017.11 In both

Georgia cases, Debtor filed Chapter 13 plans and made plan payments.12

Neither of Debtor’s Georgia cases was dismissed because Debtor failed to

obey court orders or file required documents.

         Debtor’s first two cases stayed hearings on Deltona’s motion for

summary judgment in the foreclosure case. Deltona obtained its FJ after

Debtor’s Second Georgia Case was dismissed.13 But for Deltona’s and its

state and bankruptcy counsel’s actions, the petition commencing the

current case should have stayed the foreclosure sale.

         On the same day that she filed the petition commencing this case

Debtor filed a motion to extend the automatic stay which the Court set

for hearing on April 12, 2018.14 Deltona’s bankruptcy counsel filed an




10   In re Harrison, Case No.: 16-68804-PMB, Doc. 37, Order of Dismissal (Bankr. N.D. Ga.
Feb. 2, 2017).
11   In re Harrison, Case No.: 17-62962-PMB, Doc. 57, Order of Dismissal (Bankr. N.D. Ga.
Dec. 7, 2017).
12In re Harrison, Case No.: 16-68804-PMB, Doc. 39, Chapter 13 Standing Trustee’s Final
Report and Account (Bankr. N.D. Ga. Apr. 3, 2017); In re Harrison, Case No.: 17-62962-PMB,
Doc. 60, Chapter 13 Standing Trustee’s Final Report and Account (Bankr. N.D. Ga. Feb. 26,
2018).
13   See Proof of Claim 1-1, pp. 5-11.
14   Motion to Extend Stay (Docs. 5 and 7); Order and Notice of Hearing (Doc. 9).
                                                4
              Case 18-50089-KKS   Doc 229   Filed 03/08/19   Page 5 of 40




objection to the motion to extend stay on April 10, 2018 and argued

against the motion at the April 12 hearing. Based on Debtor’s testimony

at that hearing the Court overruled Deltona’s objection and entered an

order extending the stay for an additional sixty (60) days.15

       Debtor filed a Chapter 13 plan on April 20, 2018.16 From that date

through June 14, 2018, when Debtor filed the Sanctions Motion, the

record activity in this case was routine.

       In response to the Sanctions Motion and OTSC, Deltona conceded

that it violated the stay by continuing with the foreclosure sale. Its

bankruptcy counsel argued that this stay violation was not willful and

should not be sanctioned because Deltona’s state court attorney made a

mistake of law.17 Neither Deltona nor its bankruptcy counsel took any

action at this time to vacate the foreclosure sale.

       A. Deltona’s stay violations.

       Immediately after filing this case Debtor drove from Tallahassee to

Washington County, Florida, where she delivered copies of her Chapter

13 petition to Deltona’s state court counsel and the Washington County



15 Doc. 56.
16 Doc. 53.
17 Doc. 97.


                                        5
             Case 18-50089-KKS        Doc 229      Filed 03/08/19   Page 6 of 40




Clerk of Court,18 and advised them verbally and via email that she had

filed this case and that the automatic stay was in place.19

       1. The foreclosure sale.

       The next day, March 27, 2018, Debtor waited in the lobby of the

Washington County Clerk’s office before the scheduled foreclosure sale

where she tried, to no avail, to convince Deputy Clerk Donjuan to cancel

the sale. Deputy Clerk Donjuan told Debtor that she had to bring the

issue to the attention of the presiding judge, so Debtor went to the Circuit

Judge’s chambers. Meanwhile, Deltona’s state court counsel convinced

the Washington County Clerk of Court to disregard Debtor’s urgings that

the sale was stayed, so the Clerk conducted the sale in Debtor’s absence.

Deltona was the “successful” and only bidder. Debtor testified that when

she returned to the Clerk’s office and was told the sale had taken place

she sat there and cried because she believed she had done all she could

to stop the sale.20

       Deltona called Deputy Clerk Donjuan to testify on its behalf at the

Final Hearing. In describing her interactions with Debtor, Deputy Clerk



18 See Doc. 183, pp. 15-17 (Trial Tr. 24:4-30:20, July 16, 2018).
19 Ibid.
20 Id. at p. 17 (Trial Tr. 31:6-20, July 16, 2018).


                                               6
            Case 18-50089-KKS       Doc 229   Filed 03/08/19   Page 7 of 40




Donjuan: did not deny, but could not recall, telling Debtor to go to the

presiding judge’s chambers to try to stop the sale; conceded that Debtor

was upset but did not recall Debtor crying; and admitted that after the

foreclosure sale Debtor repeatedly declared that it was not right that the

Clerk went through with foreclosure.

       In an apparent attempt to discredit some of Debtor’s testimony,

Deltona introduced into evidence and played a portion of the security

camera video of the Washington County Clerk of Court’s lobby before,

during, and after the foreclosure sale.21 That video shows:

       Debtor enters the Clerk’s office lobby before the scheduled
       time for the foreclosure sale, walks over to Deputy Clerk
       Donjuan, and shows her some documents.22 After roughly
       one minute of conversation, Deputy Clerk Donjuan exits
       the room. During Deputy Clerk Donjuan’s absence, Debtor
       is shaking her head, pacing constantly, and peering out of
       the window.23 Debtor then exits the lobby.24
       Approximately two minutes later Deputy Clerk Donjuan
       returns, then leaves the lobby again, and returns.25 The
       sale then occurs with Debtor not present. Debtor returns
       to the Clerk’s office lobby after the sale, and speaks with
       and shows documents to Deputy Clerk Donjuan.26 Deputy
       Clerk Donjuan then exits for the final time.27 At this point,
       Debtor is visibly upset: throwing her head back, shaking
21 Foreclosure Sale Video Ex. 51.
22 Id. at 3:39-4:27.
23 Id. at 4:31-6:14.
24 Id. at 6:16.
25 Id. at 8:35; 9:44; and 10:17.
26 Id. at 11:24.
27 Id. at 12:02.


                                          7
               Case 18-50089-KKS        Doc 229     Filed 03/08/19   Page 8 of 40




          her head, walking in circles around the lobby, and
          appearing to try to speak to a Clerk’s Office employee
          seated in a bank teller style window.28

          2. Deltona’s continuous possession of, and actions to prevent
             Debtor from accessing, the Chipley Property for
             approximately ninety-four (94) days post-petition.

          Ten (10) days after the foreclosure sale the Washington County

Clerk of Court issued a certificate of title to the Chipley Property to

Deltona. On the same day, Deltona’s bankruptcy counsel filed their first

Notice of Appearance in this case.29 Deltona then had its employee

change the locks and put up “no trespassing” signs on the home.

Meanwhile, Debtor continued contacting Deltona’s bankruptcy counsel,

complaining about the sale in violation of the stay.

          Debtor remained locked out of the Chipley Property from March 27

through June 29, 2018.               This lockout ended the day after the initial

OTSC Hearing at which Deltona and its bankruptcy counsel finally

admitted in open court that Debtor had no access to the Chipley Property

and agreed to give her a set of keys.



28   Id. at 12:12-15:00; 15:04-16:08; and 16:29-16:37. Deltona argues that one cannot see Debtor
actually “cry” in the lobby after the sale. Regardless, the video provided irrefutable proof of
Deltona’s willful stay violation and the emotional distress Debtor experienced as a result.
Additionally, the Court believes Debtor’s testimony that Deputy Clerk Donjuan sent her to
the presiding judge’s chambers to try to stop the sale.
29 Doc. 32.


                                                8
            Case 18-50089-KKS        Doc 229      Filed 03/08/19   Page 9 of 40




       3. Damage to the Chipley Property.

       Deltona turned off the utilities after evicting a third-party tenant

and left the Chipley Property vacant and without air conditioning for a

considerable period. After Deltona admitted to the stay violations and

gave Debtor access to the Chipley Property, Debtor traveled to the

Chipley Property often, sleeping in her car or staying with a friend or

relative.30 Upon assessing the damage, which she testified was extensive,

Debtor began repairs including painting and replacing flooring.31

       Deltona called Mr. Worthington, denominated as its “man on the

ground,” to testify on its behalf. After the foreclosure sale, Mr.

Worthington went to the Chipley Property, drilled out the lock and

deadbolt, and placed a new handle set on the front door. He testified that

the front door to the house and the garage door were damaged.32




30 Doc. 149, p. 6 n.12. Debtor testified that she was working in Georgia and sleeping on her
uncle’s couch.
31 Debtor’s testimony that Deltona damaged the Chipley Property by turning off the power

and leaving it unairconditioned for several months was credible and unrefuted.
32 According to Mr. Worthington, in January of 2016 Deltona had a Receiver appointed to

take over the Chipley Property; the Receiver evicted a third-party tenant. Doc. 134-7, pp. 45-
52. Afterwards, Mr. Worthington, who oversaw Deltona’s tenant removal process and
cleanup, went to the Chipley Property at Deltona’s request to assess damages the third-party
tenant had caused. This is when Mr. Worthington removed Debtor’s mailbox which, he
testified, was damaged.
                                              9
               Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 10 of 40




          4. Deltona’s harassment and stalking of Debtor.

          Debtor testified that during her trips to the Chipley Property she

saw Mr. Worthington drive by numerous times. On cross-examination

Debtor asked Mr. Worthington if he had been “stalking” her. Visibly

displeased with that question, Mr. Worthington insisted that he had

never “stalked” Debtor. But, on further questioning Mr. Worthington

admitted that even after Deltona gave Debtor access to the Chipley

Property in late June, at Deltona’s request he went by on numerous

occasions to see if the house was being disturbed and to note if anyone

was there. This testimony is consistent with testimony given by Tracy

Williams, Deltona’s Assistant Treasurer, at the OTSC Hearing:

          [Mr. Worthington is] our on-site employee who does
          maintenance on our rentals and our inventory houses . . .
          I believe on almost a daily basis since May 1 [Mr.
          Worthington has driven by the house] . . . 72 times . . . .33

Ms. Williams calculated that of these seventy-two (72) trips, thirteen (13)

took place after Deltona finally gave Debtor access to the Chipley

property.34




33   Doc. 183, pp. 26-27 (Trial Tr. 68:22-70:16, July 16, 2018).
34   Id. at p. 27 (Trial Tr. 72:21-73:6, July 16, 2018).
                                                 10
            Case 18-50089-KKS       Doc 229      Filed 03/08/19   Page 11 of 40




       5. Debtor’s late-night confrontation with law enforcement at
          the Chipley Property.

       Deltona called Deputy Sheriff Landon Fries to testify on its behalf

at the Final Hearing. According to Deputy Fries, one evening in late June

of 2018, his dispatcher sent him to the Chipley Property as a result of a

report that a suspicious person was on the premises of a “foreclosed

property.”35 According to Deputy Fries, upon arrival at the Chipley

Property he pulled into Debtor’s driveway at a “normal” rate of speed

with his headlights, not his emergency lights, on. Deputy Fries asked

Debtor for identification and what business she had on the property; he

denied that he drew his weapon. According to Deputy Fries, once he

verified that Debtor’s driver’s license address matched that of the Chipley

Property, he left.

       Debtor recalled this incident differently. According to Debtor, she

and her 62-year old mother were in the driveway unloading groceries

after dark when a law enforcement officer pulled very quickly into the

driveway with his “lights” on, and got out of his car with his flashlight in




35Based on Deputy Fries’ testimony, it appears this incident took place on the same day that
Deltona gave Debtor keys to the property. Deputy Fries testified that he did not know who
called the Sheriff’s office.
                                            11
            Case 18-50089-KKS         Doc 229       Filed 03/08/19   Page 12 of 40




her face.36 Debtor testified that the officer had his gun drawn, accused

her and her mother of breaking and entering, required her to show proof

of ownership of the property, and accused her of kicking down the front

door to the home.37 Debtor described Deputy Fries as confrontational and

this incident as extremely distressing to both her and her mother. She

testified that at the time she believed that she “could have been killed”

at her own home.38

       B. Deltona’s bankruptcy counsel’s actions during this case.

       The post-petition foreclosure sale by Deltona was bad enough; what

Deltona’s bankruptcy counsel did after that shocks the conscience.

       1. Deltona’s bankruptcy counsel ignored Debtor’s legitimate
          complaints that Deltona had violated the stay.

       Within four (4) days of the foreclosure sale, Debtor called and spoke

with one of Deltona’s bankruptcy counsel, H. Matthew Fuqua. According

to Debtor, Mr. Fuqua did not acknowledge that Deltona had violated the

automatic stay nor did he offer to correct the situation.39




36 Doc. 183, p. 18 (Trial Tr. 36:21-37:4, July 16, 2018).
37 Id. at p. 19 (Trial Tr. 37:1-39:12, July 16, 2018).
38 Id. at p. 13 (Trial Tr. 14:9-14, July 16, 2018).
39 Id. at p. 17 (Trial Tr. 33:7-17, July 16, 2018).


                                               12
              Case 18-50089-KKS       Doc 229      Filed 03/08/19   Page 13 of 40




         2. Deltona’s bankruptcy counsel made misleading and false
            representations to this Court.

         When Deltona opposed Debtor’s motion to extend the automatic

stay, its bankruptcy counsel did not advise the Court, in writing or at the

hearing, that the sale had already taken place or that Deltona had locked

Debtor out of the Chipley Property. Instead, Deltona’s bankruptcy

counsel wrote that Deltona sought to “proceed” with the foreclosure:

         [I]t is the Debtor’s sole intention in filing bankruptcy to
         frustrate Deltona’s right to foreclose on the Debtor’s
         property in Washington County, Florida and to delay and
         impede Deltona’s right to proceed with its State Court
         right to relief.
         ...
         Debtor’s sole intention in filing for bankruptcy relief is to
         unfairly thwart Deltona’s efforts to proceed with its
         foreclosure case.40

Rather than inform the Court of the highly relevant fact that Deltona

had completed the sale post-petition, Deltona’s bankruptcy counsel

argued: 1) that the stay should not be extended because Debtor filed this

case in bad faith; and, 2) alternatively, that there was no stay. In support

of this second argument, Deltona’s bankruptcy counsel wrote:

         The Order granting Deltona relief from stay entered in the
         [Second Georgia Case] was granted pursuant to the
         provisions of 11 U.S.C. § 362(d)(4) [sic] and the current

40   Doc. 42, pp. 2 and 4 (emphasis added).
                                              13
            Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 14 of 40




       proceedings [sic] were filed within 2 years after the date of
       entry of such order. As such, the automatic stay imposed
       by 11 U.S.C. § 362(a) [sic] upon the filing of the current
       proceedings [sic] was annulled and there is not currently
       an automatic stay in place that would prohibit Deltona
       from proceeding with its In Rem [sic] foreclosure action
       against the Debtor’s real property located in Washington
       County, Florida.41

Every fact stated in the above paragraph is false. The truth is that in the

motion it filed in the Second Georgia Case Deltona did not request, or

even mention, prospective stay relief or § 362(d)(4). Rather, in that

motion Deltona requested ordinary stay relief by asserting lack of equity

and that the Chipley Property was not necessary to an effective

reorganization.42 Similarly, the order entered by the Georgia bankruptcy

court contains no mention of prospective stay relief or § 362(d)(4); it

simply granted Deltona relief from the stay “to proceed with”

foreclosure.43

       3. Deltona’s bankruptcy              counsel       advocated       positions
          unsubstantiated by law.

       As an “affirmative defense” to the OTSC and Sanctions Motion,

Deltona alleged that the stay should be annulled because Debtor filed


41 Id. at pp. 3-4.
42 Id. at pp. 8-12.
43 Id. at pp. 39-42. When the Georgia bankruptcy court entered this order, the term “proceed”

was accurate because Deltona had not yet obtained a final judgment of foreclosure.
                                             14
            Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 15 of 40




bankruptcy in bad faith.44 That “affirmative defense” not only admitted

that the stay was in effect, a position contrary to that argued in Deltona’s

earlier objection to Debtor’s motion to extend the stay, it was

procedurally improper. A request to annul the stay must be made by

motion.45

       Rather than address the real issues, which were whether Deltona

violated the stay and whether its violations were willful, at the OTSC

Hearing Deltona’s bankruptcy counsel engaged in a line of questioning

designed to prove that the Chipley Property was not Debtor’s

homestead.46 But, whether property is homestead is wholly irrelevant to

whether a willful stay violation occurred.

       Deltona’s bankruptcy counsel made no attempt to vacate the

foreclosure sale until forced to do so. Even after Debtor finally brought

the stay violations to light, rather than take appropriate action in the

state court to vacate the sale and certificate of title Deltona’s bankruptcy

counsel requested that this Court do so. That this was inappropriate is




44 Doc. 137, p. 3; Doc. 183, p. 31 (Trial Tr. 88:3-22, July 16, 2018).
45 Fed. R. Bankr. P. 9014(a) made applicable by Fed. R. Bankr. P. 4001(a)(1).
46 Doc. 183, p. 13 (Trial Tr. 16:3-22, July 16, 2018); Id. at pp. 20-21 (Trial Tr. 44:21-46:23,

July 16, 2018).
                                              15
              Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 16 of 40




beyond question.47 It is well-settled that bankruptcy courts are to give

state court judgments full faith and credit, and that the Rooker-Feldman

doctrine precludes a challenge in federal court to the validity of a state

court judgment.48

                                       DISCUSSION

         A. Contempt is the appropriate remedy for willful violations
            of the automatic stay.

         The automatic stay of 11 U.S.C. § 362(a) is a lynchpin of

bankruptcy, designed as a reprieve to debtors that file for relief. As its

name implies, the stay is automatic.49 Violations of the automatic stay

are punishable as contempt because the automatic stay is considered

equivalent to a court order. If the conduct is willful, even if based upon

advice of counsel, contempt is an appropriate remedy.50

         When a violation of the stay is inadvertent, contempt is not
         an appropriate remedy. Nevertheless, the creditor has a
         duty to undo actions taken in violation of the automatic


47   The Court struck this request as “improper.” Doc. 128.
48In re Bertram, 746 Fed. Appx. 943, 948-9 (11th Cir. 2018); In re Heuser, 127 B.R. 895, 897
(Bankr. N.D. Fla. 1991)(citing In re Byard, 47 B.R. 700, 701 (Bankr. M.D. Tenn. 1985) “a
federal court must give to a state court judgment the same preclusive effect as would be given
that judgment under the law of the State in which the judgment was rendered.”).
49 “The stay springs into being immediately upon the filing of a bankruptcy petition:

‘[b]ecause the automatic stay is exactly what the name implies-‘automatic’- it operates
without the necessity for judicial intervention.’” In re Soares, 107 F. 3d 969, 974 (1st Cir.
1997) (citing Sunshine Dev., Inc. v. FDIC, 33 F.3d 106, 113 (1st Cir. 1994)).
50 3 Collier on Bankruptcy P 362.12 (16th ed. 2018).


                                               16
            Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 17 of 40




       stay. Failure to undo a technical violation may elevate the
       violation to a willful one.51

       The debtor has the burden to establish that a violation of the

automatic stay occurred and was “willful.”52 In the Eleventh Circuit, a

violation of the stay is willful if the offending party “(1) knew the

automatic stay was invoked and (2) intended the actions which violated

the stay.”53 Deltona’s (or its state court counsel’s) subjective belief that

the stay might not apply is irrelevant.54 It is sufficient that the parties

had actual knowledge of the bankruptcy case.55 Bankruptcy courts within

the Eleventh Circuit have held that the failure to take affirmative action

to stop a stay violation is itself a violation of the automatic stay subject

to sanctions under 11 U.S.C. § 362(k).56




51 Ibid.
52 See In re Hardy, 97 F.3d 1384, 1390 (11th Cir. 1996).
53 Jove Eng’g, Inc. v. I.R.S., 92 F.3d 1539, 1555 (11th Cir. 1996).
54 Id. (citing Howard Johnson Co. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990)).
55 Randolph v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004).
56 In re Taylor, 190 B.R. 459, 461 (Bankr. S.D. Fla. 1995); In re Parker, Case No.: 12-11502-

WRS, 2014 WL 2800754, at *2 (Bankr. M.D. Ala. Feb. 11, 2014), aff'd in part, vacated in part
sub nom. Parker v. Credit Cent. S., Inc., Case No.: 1:14-CV-311-WKW, 2015 WL 1042793
(M.D. Ala. Mar. 10, 2015), aff'd sub nom. In re Parker, 634 Fed. Appx. 770 (11th Cir. 2015);
In re Roche, 361 B.R. 615, 621 (Bankr. N.D. Ga. 2005) (stating that that a creditor may not
sit on its hands and permit a stay violation to occur); In re Caffey, 384 B.R. 297, 307 (Bankr.
S.D. Ala. 2008) (“The creditor should not be allowed to then sit back and ‘choose to do nothing
and pass the buck to the debtor’ to stop the process”).
                                              17
         Case 18-50089-KKS   Doc 229      Filed 03/08/19   Page 18 of 40




     1. Deltona’s initial and continuing stay violations were willful.

     Deltona does not dispute finalizing the foreclosure sale in violation

of the stay and with knowledge of Debtor’s bankruptcy petition. Had

Deltona’s bankruptcy counsel admitted this stay violation when they

entered their appearance and taken immediate steps to correct it, the

Court may never have become involved in awarding sanctions. Instead,

Deltona would have been forced to give Debtor access to her property or

seek immediate relief from stay.

     But neither Deltona nor its bankruptcy counsel confessed to the

initial stay violation. Instead, they chose to hide the foreclosure sale and

enable Deltona to continue the stay violations for at least ninety-four (94)

days post-petition.

     As the old saying goes, actions speak louder than words. Deltona’s

continuing stay violations were deliberate and intentional. These stay

violations continued with assistance of bankruptcy counsel until Debtor,

a self-represented party, filed the Sanctions Motion and brought them to

the Court’s attention. Ample evidence shows that Deltona’s and its

bankruptcy counsel’s stay violations were willful, and that Debtor

suffered emotional distress as a result.


                                     18
               Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 19 of 40




          2. Deltona’s bankruptcy counsel willfully violated the automatic
             stay.

          Immediately upon appearing for Deltona eleven (11) days into this

case, Deltona’s bankruptcy counsel knew that there was an automatic

stay in place and that their client had violated the stay by proceeding

with the foreclosure sale. At the OTSC Hearing, Debtor testified that

after she saw the “no trespassing” signs she spoke with both of Deltona’s

bankruptcy counsel, Mr. Milton and Mr. Fuqua:

          I was just floored. . . what was heart wrenching for me is
          that in all my deliberations with Mr. Fuqua and mister—
          [presumably Mr. Milton]. . . I made them aware of the fact
          that they knew I had a stay, they did nothing. . . . I spoke
          to Mr. Fuqua on that day [four days after the sale] and I
          told him in no uncertain terms that they violated the stay,
          and his response was why do you want that house anyway.
          . . .”57

When Messrs. Fuqua and Milton still did nothing to remedy the stay

violations, Debtor testified:

          I realized the only way then was to move the court to
          sanction them. Because I was hoping in good faith they
          would have realized that they violated the stay, more so
          because [the court] had extended the stay.58

Neither Mr. Milton nor Mr. Fuqua have disputed this testimony.



57   Doc. 183, p. 17 (Trial Tr. 33:7-17, July 16, 2018) (emphasis added).
58   Id. at p. 18 (Trial Tr. 35:3-12, July 16, 2018).
                                                19
                Case 18-50089-KKS       Doc 229      Filed 03/08/19   Page 20 of 40




             In the objection to Debtor’s motion to extend the automatic stay

filed shortly after this case began, Deltona’s bankruptcy counsel listed

notable events regarding Debtor’s prior bankruptcy cases and the

Chipley Property but failed to include the most notable of all: the post-

petition sale in violation of the automatic stay.59 Instead, Deltona’s

bankruptcy counsel waited approximately eighty-two (82) days from

filing their first Notice of Appearance in this case to admit, or even

mention, Deltona’s initial stay violation. That admission finally came

only in response to Debtor’s Sanctions Motion.

             Violations of the automatic stay become willful when counsel, upon

learning of the bankruptcy filing, fails to act to undo the stay violation.60

In In re Taylor, a creditor’s attorney caused a default final judgment to

be entered against the debtor post-petition in violation of the automatic

stay.61 The debtor’s bankruptcy lawyer wrote and called the creditor’s

lawyer to request that he move to vacate the default judgment; he

refused.62 In awarding attorneys’ fees as a sanction against the creditor’s




59   Doc. 42.
60   In re Taylor, 190 B.R. 459 (Bankr. S.D. Fla. 1995). See also, In re Parker, 2014 WL 2800754,
at *3 (citation omitted).
61 In re Taylor, 190 B.R. at 460 (Bankr. S.D. Fla. 1995).
62   Ibid.
                                                20
             Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 21 of 40




lawyer, the bankruptcy court stated: “If one is enjoined from continuing

an action then a person is required to take steps to discontinue such

action.”63

       Like the attorney in Taylor, Deltona’s bankruptcy counsel had an

affirmative duty to restore the pre-petition status quo by taking

immediate action to undo the foreclosure sale. Rather than do so,

Deltona’s bankruptcy counsel facilitated Deltona’s continuing stay

violations with false and misleading representations. Even after Debtor

brought the numerous stay violations to the Court’s attention, neither

Deltona nor its bankruptcy counsel showed remorse or made any real

attempt to rectify the situation. This Court has ample evidence on which

to find that Deltona’s bankruptcy counsel’s stay violations were willful,

and that under the provisions of 11 U.S.C. § 362(k), Debtor is entitled to

an award of damages against them.




63Id. at 461 (citing In re Elder, 12 B.R. 491 (Bankr. M.D. Ga. 1981), in which a continuing
writ of garnishment had been entered pre-petition, the Taylor court stated: “[d]espite notice
of the bankruptcy case, the garnishee continued to withhold a portion of the Debtor's pay
check and the creditor failed to take any action to stop the garnishment. The court held that
everyone who had notice of the pending bankruptcy, including the officials of the state court
such as clerks, marshals and sheriffs had an obligation to stop the proceeding upon having
notice. As a result of the failure to take affirmative action to stop the ‘snowball’ effect of the
garnishment both the creditor and garnishee were subjected to sanctions for violation of the
automatic stay.”).
                                               21
           Case 18-50089-KKS      Doc 229      Filed 03/08/19   Page 22 of 40




      B. Debtor is entitled to compensatory damages, including
         damages for emotional distress, and punitive damages.

      Bankruptcy Code Section 362(k)(1) provides that “an individual

injured by any willful violation of a stay . . . shall recover actual damages,

including costs and attorneys’ fees, and, in appropriate circumstances,

may recover punitive damages.”64

      The evidence presented at the Final Hearing proves that Deltona

and its bankruptcy counsel consistently acted with actual knowledge that

they were violating a federally protected right, such that it is appropriate

to impose compensatory damages, including damages for emotional

distress, and punitive damages.65 The evidence also shows that Deltona

and its bankruptcy counsel acted with “willful disrespect” and in

“arrogant defiance of the bankruptcy laws” during this case, sufficient to

warrant awarding additional damages against them all.66

      The next task is to determine the types and amounts of damages

the Court should award.




6411 U.S.C. § 362(k)(2018) (emphasis added).
65In re Wagner, 74 B.R. 898, 903-4 (Bankr. E.D. Pa. 1987).
66 In re Johnson, Case No.: 06-00164, 2007 WL 2274715, at *10 (Bankr. N.D. Ala. Aug. 7,

2007).
                                          22
           Case 18-50089-KKS     Doc 229      Filed 03/08/19   Page 23 of 40




      1. Compensatory damages.

      In testimony and in her itemized statement of claims Debtor

generally described the types of out-of-pocket damages for which she

seeks compensation, including travel expenses, changing locks, and

replacing the mailbox.67 As to items on her itemized statement, Debtor

admits that she did not purchase the items but that the amounts listed

represent “true market value costs for purchase of the said items.”68

      The only documentary proof of actual, compensatory damages that

Debtor provided is a $300.00 receipt for yard work she had done after the

foreclosure sale.69 In addition, Mr. Worthington testified that to replace

the lock that Deltona drilled would cost $100.00. Debtor is thus entitled

to $400.00 in compensatory damages.70 The Court next turns to the

award of compensatory damages for emotional distress.

      2. Emotional distress damages.

      A bankruptcy court may award emotional distress damages without

supporting medical evidence or testimony where the stay violations are



67 Doc. 181.
68 Doc. 182.
69 Doc. 181, p. 18.
70 At the Final Hearing, the Court announced that Debtor was entitled to compensatory

damages in the amount of $460, made up of $360 for yard work and $100 for the lock
replacement. The yard work receipt was for $300, not $360. Ibid.
                                         23
                 Case 18-50089-KKS   Doc 229      Filed 03/08/19   Page 24 of 40




“patently egregious.”71 The Eleventh Circuit has held that while the term

“actual damages” in section 362(k) is inclusive of emotional distress

damages,

             at a minimum, to recover “actual” damages for emotional
             distress under § 362(k), a plaintiff must (1) suffer
             significant emotional distress, (2) clearly establish the
             significant emotional distress, and (3) demonstrate a
             causal connection between the significant emotional
             distress and the violation of the automatic stay.72
             ...
             “Fleeting or trivial anxiety or distress” is not “significant”
             emotional distress.73

             In Lodge v. Kondaur Capital Corp., the debtor filed a Chapter 13

petition and the mortgage creditor filed a motion for relief from stay; the

bankruptcy court never ruled on that motion.74 Without having obtained

stay relief, the mortgage creditor published a notice of foreclosure sale in

the local newspaper.75 Although the debtor and his wife did not see the


71 In re Lansaw, 853 F.3d 657, 669 (3d Cir. 2017), cert. denied sub nom. Zokaites v. Lansaw,
138 S. Ct. 1001 (2018);See also, In re Odom, 570 B.R. 718, 724 (Bankr. E.D. Pa. 2017); and
In re Vu, 591 B.R. 596, 605-06 (Bankr. E.D. Pa. 2018). Deltona originally argued that this
Court cannot award emotional distress damages without medical evidence, so the Court
ordered Deltona to brief that issue. In its briefing, Deltona wrote: “Deltona will not attempt
to readdress [whether medical testimony is required] and concedes the Court’s interpretation
of the law is correct on this point.” Doc. 165, p. 1.
72 Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1271 (11th Cir. 2014) (citing In re Dawson,

390 F.3d 1139, 1149 (9th Cir. 2004)).
73 Id. at 1272.
74 Id. at 1265. That creditor then assigned the mortgage to a third party, which filed an

amendment to the stay relief motion; the bankruptcy court never ruled on the amended
motion either.
75   Ibid.
                                             24
             Case 18-50089-KKS   Doc 229    Filed 03/08/19   Page 25 of 40




publication, they received letters from law firms advising them that they

were “about to be foreclosed;” a few weeks later, the debtor and his wife

learned that the foreclosure sale had been canceled.76 After the debtor

completed his Chapter 13 plan and received his discharge, he and his wife

sued for willful violations of the automatic stay and sought emotional

distress damages.77 The bankruptcy court’s denial of the Lodges’ request

for emotional distress damages was upheld on appeal, primarily on the

basis that “generalized evidence, without any additional specific detail,”

did not show significant emotional distress due to a notice of sale being

published for a single day.78

       Unlike the debtor in Lodge, Debtor here has met her burden to

prove, with specific detail, entitlement to damages for emotional distress.

The best evidence is the video. The next best evidence is Debtor’s

testimony and the corroborating testimony of Deltona’s witnesses. For

approximately three months during which Debtor should have been

protected by the Bankruptcy Code, Deltona kept her locked out,

prevented her from receiving mail at her property, had its employee stalk



76 Ibid.
77 Id. at 1265-6.
78 Id. at 1272.


                                       25
            Case 18-50089-KKS         Doc 229       Filed 03/08/19   Page 26 of 40




her, and reported the property as “foreclosed,” thus setting the stage for

an after-dark confrontation with law enforcement. It is hardly shocking

that as a result Debtor was traumatized and felt anxious, helpless,

unsafe, threatened, and paranoid. The anxiety and distress caused by

Deltona’s actions were neither fleeting nor trivial. The facts support an

award of emotional distress damages. Debtor, a non-attorney, knew that

the automatic stay should have stopped the foreclosure sale and

prevented Deltona from taking over possession of the Chipley Property.

Yet despite her best efforts she could not persuade Deltona, or its

bankruptcy counsel, to stop violating the stay.79 This is appalling and

without question contributed to Debtor’s emotional distress.

       3. Punitive damages are warranted against Deltona and its
          bankruptcy counsel.

       The Bankruptcy Code permits courts to assess punitive damages to

redress willful violations of the automatic stay in “appropriate

circumstances.”80 The term “appropriate circumstances” has been



79  Doc. 183, p. 18 (Trial Tr. 35:3-12, July 16, 2018); see also, Doc. 132, p. 18 (emails between
Debtor and Deltona’s bankruptcy counsel in which Debtor informed Mr. Milton that she had
been locked out of the Chipley Property since March 27 through and including June 1, that
she had been forced to sleep in her car, and that she did not wish to be “continually bullied
and intimidated.” Mr. Milton’s response was “[t]hank you for taking my call this afternoon.
. . .”).
80 11 U.S.C. § 362(k)(1)(2018); In re Campbell, 553 B.R. 448, 456 (Bankr. M.D. Ala. 2016).


                                               26
            Case 18-50089-KKS       Doc 229      Filed 03/08/19   Page 27 of 40




construed to require that the violator’s acts be “egregious, vindictive,

malicious, or accompanied by bad faith.”81 Courts in the Eleventh Circuit

have used five factors in determining whether an award of punitive

damages is proper: “(1) the nature of the [defendant]’s conduct; (2) the

nature and extent of the harm to the plaintiff; (3) the [defendant]’s ability

to pay; (4) the motives of the defendant; and (5) any provocation by the

debtor.”82 All five factors support awarding punitive damages against

Deltona and its bankruptcy counsel for their outrageous conduct.

       a. Punitive damages against Deltona.

       Factor (1): Deltona’s conduct was calculated and deliberate. As

discussed in depth above, Deltona knew Debtor filed bankruptcy the day

before the foreclosure sale. While Deltona’s initial stay violation may

have been due to its state court lawyer’s error of law, there is no excuse

for Deltona’s actions after the sale.

       Factor (2): The nature and extent of the harm to Debtor. Deltona’s

intentional conduct cost Debtor money, damaged the Chipley Property




81Id. (quoting In re Hutchings, 348 B.R. 847, 913 (Bankr. N.D. Ala. 2006)).
82Parker v. Credit Cent. S., Inc., 2015 WL 1042793 at *9 (citing to In re Castillo, 456 B.R.
719, 727 (Bankr. N.D. Ga. 2011)); see also, In re White, 410 B.R. 322, 327 (Bankr. M.D. Fla.
2009); and In re Roche, 361 B.R. 615, 624 (Bankr. N. D. Ga. 2005). See also, In re Campbell,
553 B.R. at 456.
                                            27
         Case 18-50089-KKS   Doc 229     Filed 03/08/19   Page 28 of 40




and, most significantly, directly and proximately caused Debtor

significant emotional distress.

     Factor (3): Deltona’s ability to pay. The Court did not take evidence

of Deltona’s financial capabilities. But, based solely on Deltona’s status

as a developer, and the amount Deltona has undoubtedly paid for legal

services in this and Debtor’s prior two bankruptcy cases for filing

pleadings, taking discovery, and appearing at hearings, including a day-

long trial, it is reasonable to conclude that Deltona can afford to pay the

punitive damages being awarded. Deltona has offered no proof or

argument to the contrary.

     Factor (4): Deltona’s motives. The only motive Deltona admits is a

desire to complete the foreclosure. But Deltona’s actions reveal a more

sinister motive: winning at all costs, with no regard for the Bankruptcy

Code, this Court, or the rights of its customer, the Debtor.

     Factor (5): Provocation by the Debtor. Debtor’s only “provocation”

has been to file more than one bankruptcy case in her effort to save the

Chipley Property from foreclosure. The Bankruptcy Code does not

prohibit, but rather anticipates, multiple bankruptcy filings.




                                    28
            Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 29 of 40




       b. Punitive damages need not be limited to a single-digit
          multiplier of actual damages.

        Deltona erroneously argues that punitive damages must be limited

to a single-digit multiplier of actual damages. In support of this argument

Deltona relies on Exxon Shipping Co. v. Baker.83 But in Baker the

Supreme Court held that a “single-digit ratio” between punitive and

compensatory damages is constitutional; the Court did not hold, as

Deltona argues, that awards in excess of single-digit ratios are

improper.84

       Deltona also cites In re Escobedo in support of its argument that

punitive damages must be limited to a single-digit multiplier.85 But

Escobedo does not support Deltona’s argument, either. In Escobedo, the

bankruptcy court awarded punitive damages equal to a multiplier of .6.86

In so doing, the court first decided how much to award in punitive




83 Doc. 152; Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008).
84 Id. at 525. See also, State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003)
(“[s]ingle digit multipliers are more likely to comport with due process . . . .”). In a recent
opinion, the Eleventh Circuit discussed the “single-digit ratio” precedent of State Farm Mut.
Auto. Ins. Co. and noted that single-digit multipliers are more likely to be found
constitutional. McGinnis v. American Home Mortgage Servicing, Inc., 901 F.3d 1282, 1290
(11th Cir. 2018). In the same case, the Eleventh Circuit held that emotional distress damages
are to be included in actual damages for purposes of the punitive damages multiplier. Ibid.
85 In re Escobedo, 513 B.R. 605 (Bankr. D.N.M. 2014).
86 Id. at 614.


                                              29
              Case 18-50089-KKS        Doc 229      Filed 03/08/19   Page 30 of 40




damages; it then determined that the punitive damage multiplier was

appropriate under Supreme Court precedent.87

         c. Deltona is not entitled to setoff damages awarded for its
            bad conduct against the amount Debtor owes on the FJ.

          Deltona claims that it can set off any damages this Court awards

to Debtor against the amount Debtor owes on the FJ. This Court

disagrees. First, the bankruptcy case on which Deltona relies involved

recoupment under Alabama law, not setoff.88 Secondly, in order to be

entitled to setoff, there must be mutuality.89 There is no mutuality

between what Debtor owes Deltona on account of the FJ and the damages

being awarded for Deltona’s willful violations of the automatic stay.

          Even if Deltona could prove mutuality, equitable principles

preclude setoff. As one court held in denying a creditor’s request for setoff

against damages awarded for its bad faith filing of an involuntary

bankruptcy petition:




87   Ibid.
88   In re Cox, 214 B.R. 635 (Bankr. N.D. Ala. 1997).
89  “[T]his title does not affect any right of a creditor to offset a mutual debt owing by such
creditor to the debtor that arose before the commencement of the case under this title against
a claim of such creditor against the debtor that arose before the commencement of the case.
. . .” 11 U.S.C. § 553(a)(2018); In re Patterson, 967 F. 2d 505, 509 (11th Cir. 1992) (“Section
553 requires that the obligation between the debtor and creditor arose before filing the
bankruptcy petition and that mutuality of obligation exists.”).
                                               30
            Case 18-50089-KKS        Doc 229      Filed 03/08/19   Page 31 of 40




       Setoff may be denied “where the creditor has committed
       inequitable, illegal or fraudulent acts, or the application of
       setoff would violate public policy.”
       ...
       [T]he Court is unaware of . . . any authority in which a
       court allowed a creditor to setoff a judgment that was
       based on a finding of bad faith.90

Deltona must pay for its bad faith conduct and is not entitled to set off

the damages being awarded to Debtor against the amounts Debtor owes

on account of the FJ.91

       d. Punitive damages against Deltona’s bankruptcy counsel.

       Sanctions in the form of punitive damages are appropriate to

punish Deltona’s bankruptcy counsel for enabling and participating in

Deltona’s bad conduct. Deltona’s bankruptcy counsel’s conduct was

deliberate. Deltona’s bankruptcy counsel never admitted or reported to

the Court that the foreclosure sale had taken place and that Deltona was

keeping Debtor locked out of the Chipley Property until Debtor forced

their hand by filing the Sanctions Motion. Deltona’s bankruptcy counsel’s



90U.S. Bank, Nat’l. Ass’n. v. Rosenberg, 581 B.R. 424, 430 (E.D. Pa. 2018).
91It is possible that Deltona continued its willful stay violations because its management and
attorneys were convinced that Debtor’s actual damages would be minimal. This type of
thinking led to a punitive damage award in In re Brodgen, 588 B.R. 625 (Bankr. M.D. Ala.
2018), where a creditor knew it was violating the automatic stay but went ahead with the
repossession of the debtor’s vehicle anyway because it “calculate[d] that it [was] in its best
interests, economically, to violate [the stay].” Id. at 631. The court found that punitive
damages were necessary in order to deter future violations. Ibid.
                                             31
              Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 32 of 40




cavalier attitude toward Debtor, this Court, and indeed the entire

bankruptcy system exacerbated, if not caused, Debtor’s emotional

distress.

         The only discernable motive behind Deltona’s bankruptcy counsel’s

behavior is identical to Deltona’s: to win at all cost. Such a motive, and

the behavior employed to accomplish it, especially from officers of the

court, is reprehensible.

         Courts faced with similar behavior have imposed sanctions and

punitive damages. In In re Campbell, an attorney willfully violated the

automatic stay “multiple times” so the bankruptcy court awarded

$50,000 in punitive damages to prevent the attorney from engaging in

the same type of conduct in the future.92 The court emphasized that the

award was because the attorney “undoubtedly” knew what conduct the

automatic stay prohibits, “yet he chose to engage in that conduct

anyway.”93 That philosophy is entirely appropriate here.

         In a case that originated in the Bankruptcy Court for the Southern

District of Alabama, an attorney violated the automatic stay by filing a

civil suit against the debtor post-petition, without first obtaining stay


92   In re Campbell, 553 B.R. 448, 456-7 (Bankr. M.D. Ala. 2016).
93   Id. at 457.
                                               32
            Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 33 of 40




relief and with knowledge that the debtor had filed a Chapter 7 petition.94

The attorney refused to voluntarily dismiss the action for approximately

222 days, even after the debtor’s attorney demanded that she do so.95

After an evidentiary hearing, the bankruptcy court awarded the debtor

and his non-debtor spouse (the “Hornes”) $30,000 in actual damages for

emotional distress, plus $5,000 in punitive damages, and attorneys’

fees.96 The attorney appealed. The district court affirmed and awarded

the Hornes additional attorneys’ fees for defending the appeal of the

damages award.97 Additional appeals and cross appeals ensued, causing

the Hornes’ attorney’s fees to mount.98 Ultimately, the district court

awarded the Hornes appellate fees and costs of $92,495.86, finding that

while the amount was large, the award was reasonable given the nature

of the litigation and the time, skill and labor required to defend the



94 In re Horne, 876 F.3d 1076, 1079 (11th Cir. 2017).
95 In re Horne, Case No.: 11-00096, Doc. 352, Transcript (Bankr. S.D. Ala. Jan. 24, 2013).
96 Id.
97 In re Horne, 876 F.3d at 1079.
98The history of this case is lengthy. After losing her appeal of the sanctions award, the
attorney attempted to have the bankruptcy judge recused from the case. Ibid. That recusal
motion was denied, and the attorney appealed that decision as well. After various additional
appeals and cross-appeals, ultimately the Eleventh Circuit affirmed that the bankruptcy
judge’s recusal was not required and remanded to the district court to determine whether the
Hornes were entitled to additional attorneys’ fees under Section 362(k) for having to battle
the recusal. Ibid. On remand, the district court awarded an additional $14,918.60 in
attorneys’ fees. Ibid. The lawyer petitioned for a writ of certiorari with the U.S. Supreme
Court, which was denied. Mantiply v. Horne, 136 S. Ct. 2512 (2016).
                                             33
               Case 18-50089-KKS         Doc 229       Filed 03/08/19   Page 34 of 40




numerous appeals.99 Not surprisingly, the lawyer again appealed. The

Eleventh Circuit again affirmed, holding that the Hornes were entitled

to attorney’s fees incurred defending the various appeals because the

cases all related to the attorney’s willful violation of the automatic

stay.100

          This Court’s opinion of the conduct of Deltona’s bankruptcy counsel

is synonymous with the bankruptcy judge’s remark about the offending

attorney in In re Horne: “the facts reveal an attorney who was bent on

maintaining the action against Mr. Horne, and reluctant to face the

restrictions placed on litigants under federal bankruptcy law.”101 While

this Court does not eagerly sanction parties, especially attorneys,

Deltona’s bankruptcy counsel’s conduct was so outrageous that punitive

damages, and possibly additional Rule 9011 sanctions, are warranted to

deter this behavior in the future.




99   In re Horne, 876 F.3d at 1079.
100   Id. at 1086. The court held that the phrase ‘‘including costs and attorneys’ fees’’ in section
362(k)(1) is designed to include actual damages beyond the immediate injury incurred in
ending the violation of a stay. Congress intended the word ‘‘including’’ to serve as a word of
enlargement; attorneys’ fees incurred in prosecuting an action to “obtain full relief under the
statute, including any entitlement to actual and punitive damages, is as much a part of the
debtor’s ‘actual damages’ as those incurred in stopping the stay violation.’’ Id. at 1081.
101 In re Horne, Case No.: 11-00096, Doc. 352, p. 34, Transcript (Bankr. S.D. Ala. Jan. 24,

2013).
                                                  34
               Case 18-50089-KKS       Doc 229       Filed 03/08/19   Page 35 of 40




          C. Deltona’s bankruptcy counsel is ordered to show cause why
             this Court should not impose additional sanctions under
             Fed. R. Bankr. P. 9011.

          Rule 11(b) of the Federal Rules of Civil Procedure, made applicable

by Federal Rule of Bankruptcy Procedure 9011, places an affirmative

duty on attorneys to make a reasonable investigation of the facts and the

law before signing and submitting any petition, pleading, motion or other

paper:

          (b) Representations to the Court. By presenting to the
          court (whether by signing, filing, submitting or later
          advocating) a . . . motion or other paper, an attorney . . . is
          certifying [to the court] that to the best of the person’s
          knowledge, information, and belief, formed after an
          inquiry reasonable under the circumstances, —
                (1) it is not being presented for any improper
          purpose, such as to harass or to cause unnecessary delay
          or needless increase in the cost of litigation;
                (2) the claims, defenses and other legal contentions
          therein are warranted by existing law or by a nonfrivolous
          argument for the extension, modification, or reversal of
          existing law or the establishment of new law;
                (3) the allegations and other factual contentions have
          evidentiary support or, if specifically so identified, are
          likely to have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and
                (4) the denials of factual contentions are warranted
          on the evidence or, if specifically so identified, are
          reasonably based on a lack of information or belief. 102




102   Fed. R. Civ. P. 11(b) made applicable by Fed. R. Bankr. P. 9011.
                                                35
               Case 18-50089-KKS      Doc 229       Filed 03/08/19   Page 36 of 40




“Signing or advocating a paper that violates this standard may result in

the imposition of sanctions [under Fed. R. Bankr. P. 9011]. . . .”103

Attorneys and parties are required to “think first and file later”; to “look

before leaping.”104

          This Court may impose sanctions under Rule 11 using its inherent

authority; to do so, it must afford a party to be sanctioned due process

both in determining that the requisite bad faith exists and in assessing

damages.105 Deltona’s bankruptcy counsel is on notice that all conduct

outlined in this Order constitutes grounds for potential Rule 11

sanctions.

                                      CONCLUSION

          As soon as Debtor notified Deltona, its state court counsel, and the

Washington County Clerk of Court that she had filed bankruptcy,

everything in connection with the foreclosure sale should have stopped.

Automatically.




103   10 Collier on Bankruptcy P 9011.04 (16th ed. 2018).
104Id. (citing Stewart v. RCA Corp., 790 F.2d 624 (7th Cir. 1986) and Lieb v. Topstone Indus.,
Inc., 788 F.2d 151 (3d Cir. 1986)).
105 Miccosukee Tribe of Indians of Florida v. Cypress, 686 F. Appx. 823, 825 (11th Cir. 2017)

(citing In re Mroz, 65 F. 3d 1567, 1575 (11th Cir. 1995)).
                                               36
          Case 18-50089-KKS   Doc 229     Filed 03/08/19   Page 37 of 40




     Deltona and its bankruptcy counsel could, and should, have

repaired the harm caused by the foreclosure sale by reversing the sale

almost immediately. They did not.

     Deltona could have given Debtor access to her property, replaced

the mailbox, and stopped its employee from spying on, or stalking, the

Debtor. It did not.

     Deltona and its bankruptcy counsel could, and should, have

immediately disclosed the initial stay violation to this Court, and

prevented the continuing stay violations. They did not.

     Deltona’s conduct and that of its bankruptcy counsel cost Debtor

money and caused her emotional distress. Had Debtor not filed the

Sanctions Motion, none of this conduct would have come to light and

Deltona and its bankruptcy counsel would have succeeded making a

nullity of the Bankruptcy Code’s automatic stay and a mockery of this

Court and the entire bankruptcy system.

     For the reasons stated, it is

     ORDERED:

     1. Debtor’s Sanctions Motion (Doc. 78) is GRANTED.




                                     37
   Case 18-50089-KKS   Doc 229    Filed 03/08/19   Page 38 of 40




2. Pursuant to 11 U.S.C. §362(k), The Deltona Corporation is

  ordered to pay Debtor, Dahlia Andreen Harrison, actual and

  punitive damages in the total amount of $45,500.00 as follows:

     a. Actual damages in the amount of $10,400.00, made up of

        $400.00 in compensatory damages and $10,000.00 in

        emotional distress damages.

     b. Punitive damages in the amount of $35,100.00 (actual

        damages of $10,400.00 x 3.375).

3. Pursuant to 11 U.S.C. §§ 105(a) and 362(k), Deltona’s

  bankruptcy counsel, A. Clay Milton, H. Matthew Fuqua, and

  Fuqua & Milton, P.A., jointly and severally, are ordered to pay

  Debtor, Dahlia Andreen Harrison, actual and punitive damages

  in the total amount of $15,000.00 as follows:

     a. Actual damages in the amount of $5,000.00, as and for

        additional emotional distress damages.

     b. Punitive damages in the amount of $10,000.00 (actual

        damages of $5,000.00 x 2).

4. Within twenty-one (21) days from the date of this Order, Deltona

  and its bankruptcy counsel shall pay the sums awarded via


                             38
   Case 18-50089-KKS   Doc 229      Filed 03/08/19   Page 39 of 40




  official check, trust account check or cashier’s check(s) by

  overnight or hand delivery to Debtor at her address of record in

  this case. Within seven (7) days of Deltona and its bankruptcy

  counsel paying the amounts awarded, Deltona’s bankruptcy

  counsel shall file proof of payment with this Court.

5. If check(s) payable to Debtor are returned as undeliverable,

  Deltona and its bankruptcy counsel shall make a good faith effort

  and take whatever steps may be reasonably necessary to locate

  a current address for Debtor and re-deliver the checks. In the

  event they are unable to locate Debtor after making reasonable

  effort, Deltona’s bankruptcy counsel shall file an affidavit setting

  forth the efforts to locate Debtor, serve a copy of the affidavit to

  all known addresses for Debtor, and pay the amounts due to

  Debtor pursuant to this Order into the Registry of this Court.

6. Within three (3) days from the date of this Order, Deltona’s

  bankruptcy counsel shall deliver a copy of this Order to the

  parties listed below and file a certificate of service:

     a. Lora C. Bell, Clerk of Court for Washington County,

        Florida;


                               39
            Case 18-50089-KKS        Doc 229       Filed 03/08/19   Page 40 of 40




              b. Tracy Williams, Assistant Treasurer of The Deltona

                  Corporation; and

              c. The Deltona Corporation’s Chief Executive Officer.

       7. The Court retains jurisdiction to enforce the terms of this Order

          and to ensure that the requirements and spirit of this Order are

          fulfilled.

                            ORDER TO SHOW CAUSE:

       8. Pursuant to Rule 9011(c)(1)(B), within twenty-one (21) days from

          the date of this Order, Deltona’s bankruptcy counsel, A. Clay

          Milton and H. Matthew Fuqua, of Fuqua & Milton, P.A., are

          ordered to show cause in writing why this Court should not

          exercise its inherent power to impose additional sanctions and,

          if it should, what sanctions are appropriate for their actions

          throughout this case, as described in detail in this Order.

                            March 8, 2019
       DONE and ORDERED on ________________________.



                                           KAREN K. SPECIE
                                           Chief U.S. Bankruptcy Judge


A. Clay Milton or H. Matthew Fuqua, bankruptcy counsel to The Deltona Corporation, are
directed to serve a copy of this Order on interested parties and file a proof of service within
three (3) days of this Order.

                                              40
